MEMORANDUM **
Former federal prisoner Darrick Jonathan Chavis appeals from the district court’s denial of his petition for a writ of coram nobis challenging restitution. We dismiss the appeal.
Chavis claims that the district court failed to consider and make findings regarding his ability to pay restitution. Citing the Due Process Clause, the Equal Protection Clause, and the Eighth Amendment, Chavez further argues that any remaining restitution obligation should be waived. However, because Chavis knowingly and voluntarily waived the right to collaterally attack his sentence on these grounds, we dismiss the appeal. See United States v. Abarca, 985 F.2d 1012, 1013-14 (9th Cir.1993).
Chavis’s ineffective assistance of counsel claim set forth in his reply brief was not raised in his petition filed in district court, or in his opening brief on appeal, and therefore we decline to consider it. See Sophanthavong v. Palmateer, 378 F.3d 859, 871-72 (9th Cir.2004); Belgarde v. Montana, 123 F.3d 1210, 1215-16 (9th Cir. 1997).
All pending motions are denied as moot.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.